The defendant was convicted in the criminal court of Fulton County of the offense of operating a lottery, known as the "number game," for the hazarding of money. The evidence, including an incriminatory admission of the accused, authorized the verdict, and the assignments of error in the petition for certiorari show no cause for another trial. The judge of the superior court did not err in overruling the certiorari.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
      DECIDED JANUARY 28, 1943. REHEARING DENIED FEBRUARY 20, 1943.